Citation Nr: 1530583	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-29 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for Parkinson's disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disorder, to include a heart murmur.

4.  Entitlement to service connection for arthritis, to include rheumatoid or degenerative arthritis.

5.  Entitlement to service connection for an esophagus disorder, to include esophagitis (also claimed as difficulty swallowing).

6.  Entitlement to an initial evaluation in excess of 30 percent for major depressive and anxiety disorders (formerly diagnosed as posttraumatic stress disorder (PTSD)).

7.  Entitlement to an evaluation in excess of 30 percent for a right shoulder disability.

8.  Entitlement to an evaluation in excess of 20 percent for a left shoulder disability.

9.  Entitlement to an evaluation in excess of 10 percent for a right shoulder scar.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The November 2010 rating decision reopened service connection for Parkinson's disease and denied that claim on the merits as well as denied service connection for hypertension, arthritis, a heart murmur, and esophagus disorders; however, service connection for PTSD was awarded at that time and assigned a 30 percent evaluation, effective January 15, 2010-the date on which he filed his claim for service connection.  The Veteran was additionally denied increased evaluation claims for his psychiatric, bilateral shoulder, and right shoulder scar disabilities, as well as entitlement to TDIU, in the May 2011 rating decision.  The Veteran timely appealed the above issues.

The Board notes that the Parkinson's disease claim stems from an original denial in a November 2005 rating decision which denied service connection for Parkinson's disease.  Thus, the Board concludes that the claim currently on appeal is the same claim as denied in the November 2005 rating decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Velez v. Shinseki, 23 Vet. App. 199 (2009) (Court specifically addressed the issue of whether the issue on appeal was a new claim or a request to reopen a previously denied claim, which included a new test looking to how broadly the RO adjudicated the scope of the prior claim).  

The issue of service connection for Parkinson's disease is considered reopened and that reopened claim and the other claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

New evidence that tends to substantiate the claim of service connection for Parkinson's disease has been received since a final November 2005 rating decision that denied service connection for that claimed disorder.



CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for Parkinson's disease is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

Historically, the Veteran claimed service connection for Parkinson's disease in August 2005; the AOJ denied service connection for that disorder in a November 2005 rating decision, as the evidence did not demonstrate that it was incurred in or otherwise the result of military service.  The Veteran was notified of that denial in a November 2005 letter.  No notice of disagreement or any new and material evidence with respect to the Parkinson's disease claim was received until the Veteran filed his claim to reopen service connection in January 2010.

As no new and material evidence was received during the appeal period following the November 2005 letter, the November 2005 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not submit a notice of disagreement within one year of the November 2005 notification letter, the November 2005 rating decision is final.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2014).  New and material evidence is therefore required to reopen the claim of service connection for Parkinson's disease.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

In 2010, VA recognized that Parkinson's disease was presumptively caused by exposure to herbicides.  In his January 2010 claim and subsequent statements, the Veteran has extensively argued that he was exposed to herbicides as a result of his military service.  In light of these statements and the implications that the veracity of those statements potentially have on the substantiation of the Veteran's service connection claim, the Board must conclude that new and material evidence which tends to substantiate the Veteran's claim of service connection for Parkinson's disease has been received, and that claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claim of service connection for Parkinson's disease has been received; that claim is reopened, and to this limited extent, the appeal of this issue is granted.



REMAND

With regards to the increased evaluation claims on appeal, the Veteran's last VA examination of his bilateral shoulder and right shoulder scar disabilities was in a January 2011 VA general medical examination, which is now over 4 years old; the Veteran's psychiatric disorder was last examined in a March 2012 VA examination, which is over 3 years old at this time.  In light of the length since his last examination of his service-connected disabilities, the Board finds that those claims must be remanded at this time in order to obtain VA examinations such that the current severity of those disabilities may be adequately assessed.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

With respect to the reopened Parkinson's disease claim, the Veteran has specifically alleged exposure to veterans, veterans' clothing, and aircraft and other equipment that had been in the Republic of Vietnam.  However, the Veteran has not alleged direct exposure, himself, to herbicides during military service, or otherwise alleged presumed exposure to herbicides while stationed in Camp Zama, Japan at a military hospital.  

In light of the Veteran's allegations, the Board notes that the M21-1MR has directives which include placing a Joint Services Records Research Center (JSRRC) memorandum in the claims file with respect to these types of secondary exposure claims.  After review of the claims file, the Board notes that memorandum is not currently in the claims file.  

A remand is therefore necessary in order for that memorandum to be placed in the file, for the Veteran to be notified of that memorandum's contents, and to allow for the Veteran to submit any further arguments and/or allegations of exposure to herbicides.  See Cohen v. Brown, 10 Vet. App. 128 (1997) (development provisions contained in the M21-1MR are substantive rules that are equivalent of VA regulations); Cf. Patton v. West, 12 Vet. App. 272 (1999), (PTSD development guidelines in M21-1MR are considered substantive rules) vs. Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and VAOPGCPREC 4-2000 (asbestos-related claims guidelines are not substantive rules as there is no presumption of exposure based on shipboard or any other type of service).

During his appeal, the Veteran has alleged that his esophagus, hypertension, arthritis, and heart disorders are due to his Parkinson's disease.  Likewise, his TDIU claim is dependent on the outcome of his increased evaluation and service connection claims.  Therefore, all of those issues are inextricably intertwined with the above remanded issues and are also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the claims file the JSRRC memorandum decision found in the M21-1MR at IV.ii.2.C.10.m, the Training Letter 10-06, and the January 2015 IOM Report with respect to C-123 aircraft and reservists' exposure.  The Veteran and his representative should be so notified of the relevant documents associated with the claims file.

2.  The Veteran should be asked to submit any additional argument, allegations, and/or evidence of any herbicide exposure as a result of his military service.  The Veteran is asked to be as specific in the dates, places and circumstances of such service exposure to herbicides as possible.

3.  Obtain any relevant VA treatment records from the West Haven VA Medical Center, or any other VA medical facility that may have treated the Veteran, since July 2012 and associate those documents with the claims file.

4.  Ask the Veteran to identify any private treatment that he may have had for his bilateral shoulder, right shoulder scar, psychiatric, Parkinson's disease, heart, esophagus, hypertension, and/or arthritis disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

5.  Schedule the Veteran for a VA examination to determine the current severity of his psychiatric disorder and its effect on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability, and provide a Global Assessment of Functioning (GAF) score in accordance with DSM-IV.  The meaning of the GAF score relative to the Veteran's ability to work should be explained.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

With respect to the above, the examiner should-to the best of his/her ability-attempt to separate out the individual psychiatric symptoms associated with the Veteran's psychiatric disorder (depression, anxiety, and/or PTSD) and his Parkinson's disease (e.g., the Veteran's auditory hallucinations are a result of his Parkinson's disease and not his psychiatric disorder).  If the examiner is unable to separate such symptoms, an explanation for why such is not possible should be provided.  The examiner is to specifically address the March 2012 examiner's findings and conclusions with respect to separation of symptoms in his/her discussion.  

Following the examiner's separation of those symptoms, he/she should only assess the Veteran's disability with respect to those symptoms associated with the Veteran's psychiatric disorder rather than his Parkinson's disease.

The examiner should also opine whether the Veteran's psychiatric disorder precludes him from engaging in occupational tasks consistent with substantially gainful employment consistent with his education and past work experience.  

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, an explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral shoulder disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should provide findings necessary to apply pertinent rating criteria, including range-of-motion testing, and provide commentary regarding functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups and those experienced during cold weather, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

The examiner should additionally indicate whether there is any ankylosis of the scapulohumeral articulation; any impairment of the humerus to include loss of head of/flail shoulder, nonunion of/false flail joint, fibrous union of, recurrent dislocation at the scapulohumeral joint, or malunion of; or, any impairment of the clavicle or scapula including dislocation, malunion, or nonunion of.

The examiner should also opine whether the Veteran's bilateral shoulder disabilities preclude him from engaging in occupational tasks consistent with substantially gainful employment consistent with his education and past work experience.  

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, an explanation as to why this is so must be provided.

7.  Schedule the Veteran for a VA examination to determine the current severity of his right shoulder scar.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should comment as to the number of scars that are present with respect to the Veteran's right shoulder scar.  The examiner should also comment as to areas of those scars, and whether such scars are painful, unstable, superficial and nonlinear, or deep and nonlinear.  The examiner should also state whether such scarring causes limited motion, or any other functional impairment.

The examiner should also opine whether the Veteran's right shoulder scar precludes him from engaging in occupational tasks consistent with substantially gainful employment consistent with his education and past work experience.  

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, an explanation as to why this is so must be provided.

8.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for Parkinson's disease, hypertension, arthritis, heart, and esophagus disorders; increased evaluation of his psychiatric, bilateral shoulder, and right shoulder scar disabilities; and, entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


